DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on 12/30/21 is acknowledged. Accordingly, claims 12-13 are hereby withdrawn as being directed to a non-elected invention.

Priority
Unless noted otherwise, the priority for the instant claims is to the provisional application filed 04/6/2011.

Claim interpretation
	The examiner is interpreting the pounds/force claimed in claim 9 as pounds force as is claimed in claim 8 because pounds/force is not a unit and pounds force or pound force is a known unit.

Claim objections
Claim 9 is objected to because of the following informalities: the claim recites pounds/force and should instead recite pound force or lb force.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 are indefinite because they recite ratios in the claims and it is unclear if these ratios are weight ratios or molar ratios, as such it is unclear to the examiner what scope applicants are trying to claim with the claimed ratios. For the purposes of applying prior art the examiner is interpreting the ratios to be weight ratios.
Claims 4 and 11 are indefinite because they recite, “the mixture of polyols comprises 10-20% by weight of the lignosulfonate”. It is unclear to the examiner if the mixture of polyols is actually a component of the lignosulfonate in amounts of 10-20% by weight or if the mixture of polyols comprises 10-20% by weight of lignosulfonate or if the total granule composition is meant to comprise from 10-20% by weight of lignosulfonate. Further because claim 1 states binding agent comprises lignosulfonate and a mixture of polyols as separate components which together make up the binding agent, not that the lignosulfonate is a component of the polyol or the polyols are a component of the lignosulfonate and as such it is completely unclear to the examiner what applicants are trying to claim/encompass with this limitation as it is currently written. For the purposes of applying prior art the examiner is interpreting this to be that from 10-20% weight of the total granule is lignosulfonate.

Claim 10 is also rejected because it depends from claim 9 and does not resolve the issue with respect to whether the ratios claimed are weight ratios or molar ratios as is discussed above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends from claim 1 which recites that the ratio of the lignosulfonate to the mixture of polyols is in the range of 1.5:1 to 16:1. However, claim 2 depends from claim 1 and recites wherein at given solubilities and temperatures the ratio of lignosulfonate to polyols is from 5:1 to 20:1 which is broader than the range disclosed in claim 1 from which claim 2 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 also depends from claim 1, which recites that the active agent is an agriculturally active agent, a pharmaceutically active agent, or a food product. However, claim 3 now claims wherein the active agent can be mixtures of/combinations of the active agents listed in claim 3, e.g. granulated food with pesticides, or granulated food with pharmaceutical materials or granulated food with fertilizers, pesticides, and pharmaceutical materials, etc. and claim 1 never allows for combinations of food products with pharmaceuticals, etc. and as such claim 3 improperly broadens claim 1 from which it depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch et al. (US2009/0013743, from IDS) as evidenced by Ullman (Ullman’s encyclopedia of industrial chemistry, 2009, Fertilizers, 2. Types, v. 14, pg. 200-240), and Harrison et al. (US4954134, from IDS).
Applicants claim:
-- A granule comprising (i) particles comprising an active agent and (ii) a binding agent comprising a lignosulfonate and a mixture of polyols,
wherein the ratio of lignosulfonate to the mixture of polyols is in the range of 1.5:1 to 16:1; wherein the mixture of polyols is monosaccharides, disaccharides, hydrogenated starch hydrolysates, or combinations thereof,
wherein the active agent is an agriculturally active agent, a pharmaceutically active agent, or a food product, and
wherein the granule has a sphericity of at least 85%.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2 and 8-9, Lynch teaches a particle comprising a nitrogen containing ingredient, specifically IBDU (isobutylidene urea) (which reads on the claimed nitrogen fertilizer of claim 9) as an active ingredient (which as evidenced by Ullman has a solubility of about 0.3 g/100mL-3g/100 mL of water at 25 C see table 12 pg. 221 which reads on the claimed solubility of 0.3 g/100mL at 20 C), and a binder component (see: entire document; abstract; [0014-0017]; [0018]; [0019-0021]; Claims 1-2, 4-6, [0031-0032];). Lynch teaches that the particles can be prepared into spherical shape and or approximately spherical shape which reads on the claimed sphericity of at least 85% and the claimed aspect ratio of greater than 0.78 claimed in both claims 1 and 8-9 ([0035]) and the particles have minimum durability resistance to attrition rating (RTA) ranging from 60% to 100%, which reads on the claimed granules having crush resistance (see [0033]). It should be noted that the binder/adhesive component, “corn syrup” contains an amount of maltose and oligosaccharides, which they are polyols. Moreover, the binder/adhesive “molasses” contains sucrose, glucose, and fructose, which glucose and fructose are monosaccharide sugars, and sucrose is a disaccharide sugar and further that Lynch specifically teaches wherein the binder/adhesive component can be monosaccharides, disaccharides, polysaccharides, oligosaccharides and combinations thereof ([0017]; claims 1-2, 4-6; entire document; e.g. abstract; [0014-0017]; [0018]; [0019-0021]; [0031-0032]; etc.).
As such, the binder and adhesive components taught by Lynch read on, “the binder agent comprising a lignin-derived material, e.g. lignosulfonate and a mixture of polyols” as presently claimed because the combinations of binder and adhesives claimed by Lynch teaches using lignosulfonate and lignosulfonate salts, corn syrup, and/or molasses, and combinations thereof as binders and adhesives for forming spherical granules which read on the instantly claimed spherical granules.
	Regarding claims 1-3, 6, and 9, Lynch teaches that the active ingredient associated with the particles can be fertilizers, soil nutrients, and amendment materials, more specifically fertilizers and/or soil nutrients, even more specifically IBDU as discussed above which has a 
	Regarding claim 1-3, 6, 8-10, Lynch teaches the binder component comprising lignin derivatives, specifically calcium or sodium lignosulfonate can be present preferably from 1% to 25% by weight of the total weight of the particles (see [0017]). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-4, 6-11, Lynch does not teach wherein the ratio of lignosulfonate to the mixture of polyols falls within either of the claimed range(s) when the solubility of the particle in water is 10g/100mL at 20 °C or 0.3 g/100mL at 20 °C, respectively or wherein the granules have the claimed crush resistance of 2 lb force or wherein the composition comprises a bulking density material. However, this deficiencies in Lynch are addressed by Harrison.
 	Harrison teaches granular fertilizer composition comprising limestone (which reads on the bulk density material of claim 7) and about 10% by weight lignosulfonate which reads on instant claims 4 and 11, and wherein the lignosulfonate is for example calcium lignosulfonate, and wherein the lignosulfonate is effective for binding and agglomerating the mixtures to form the granule fertilizer having sufficient crush strength, e.g. about 4 pounds which reads on the instantly claimed crush resistance of 2lb force that is claimed in claim 8 and the crush claim 9 (see col. 4, ln. 49-52; col. 8, ln. 28-35; Table in col. 18). 
	Regarding the instantly claimed ratios claimed in claims 2 and 9, Lynch teaches that the binder component can be present in about from 1% to 25% of the total weight of the particles and Harrison teaches 10% by weight of lignosulfonate to provide sufficient crush resistance/crush strength to the granules and for binding and agglomerating the mixtures to form the fertilizer granules. Then the remaining about 5% by weight of the binder would be polyols component, e.g. molasses and liquid corn syrup, which would be a ratio of 2:1 of the lignosulfonate to the polyols which reads on the instantly claimed ratios in claims 2 and 9 when the solubility of active agent/fertilizer is 0.3 g/100 mL which is the solubility of the preferred fertilizer, IBDU in Lynch as discussed above. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for example 2:1 when using IBDU in order to improve the solubility of the IBDU. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to follow the teaching of Lynch to prepare the instantly claimed particles, which comprise active ingredient, i.e. fertilizers or soil nutrients, and binder components, i.e. a combination of calcium lignosulfonate, liquid corn syrup and/or molasses, or other binder components, i.e. monosaccharides, disaccharides, oligosaccharides and polysaccharides, into a spherical shape e.g. at least 85% sphericity and an aspect ratio of greater than 0.78, because Lynch teaches that the particles comprise those binder components can mix with the desirable active ingredient, i.e. fertilizers or soil nutrients, and be formed into a shape, specifically a spherical/substantially spherical shape as is instantly claimed.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the ratio of lignosulfonate and polyols in Lynch in order to be for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to optimize the amounts of lignosulfonate to be between 10-20% by weight based on the total granule as is instantly claimed because Lynch teaches using from 1-25% of binder in the total granule formulation and Harrison teaches using ~10% by weight of lignosulfonate in the granules to have the claimed hardness that it is instantly claimed and as such it would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of the lignosulfonate in the binder of the spherical particles/granules of Lynch in order to develop the instantly claimed granules having the claimed crush resistance because Harrison teaches by including the claimed amounts of lignosulfonate, allow for the granules to have the instantly claimed crush strength.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.


	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch et al. (US2009/0013743, from IDS), as evidenced by Ullman (Ullman’s encyclopedia of industrial  as applied to claims 1-4 and 6-11 above and further in view of Chagi (JP2000201631A, from IDS) with evidence from Briggs (J. of Agri. Res., 1943, 67(9), 359-367). 
	Applicant’s claim:
-- The granule of claim 1, wherein the mixture of polyols comprises an amount of up to 15% monosaccharides, an amount of up to 20% disaccharides, and at least an amount up to 50% hydrogenated starch hydrolysates.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the granule of claims 1-4, and 6-11 as discussed above and incorporated herein. 
	Lynch further teaches wherein the binder component combination can comprise molasses which comprises/contains ~29% by weight sucrose (disaccharide); 25% by weight glucose and fructose (monosaccharides) as evidenced by Briggs (pg. 361 first full paragraph). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not specifically teach wherein the binder composition comprises up to 15% monosaccharides, up to 20% disaccharides, and at least an amount up to 50% hydrogenated starch hydrolysates. However, as discussed above they do teach wherein the binder can comprise a mixture of polyols, specifically mono- and disaccharides. However, this deficiency in Lynch is addressed by Chagi.
	Chagi teaches the use of mixtures of polyols as binders for products having excellent shape retention, wherein the product can be kept for a long period of time and the polyols are readily available and have low cost. Chagi also teaches wherein the polyols can be sorbitol, maltitol, mannitol, lactitol and hydrogenated starch hydrolysates (see entire document, e.g. [0007]; [0012]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant invention’s filing to include hydrogenated starch hydrolysates in combination with other polyols in the binder of Lynch because Chagi teaches that such mixture of sugar alcohols can be used to produce a solid product that is excellent in shape retention, and the resulted product is soft and can be kept for a long period of time, and said sugar alcohols are easily available and cost is low.
It also would have been obvious to optimize the amount of monosaccharides, disaccharides and hydrogenated starch hydrolysates to fall within the claimed percentages instantly claimed because Lynch teaches wherein the binder can comprise blends of mono and disaccharides, and Chagi teaches including hydrogenated starch hydrolysates in combination with other polyols in binder compositions because such mixture of polyols can be used to produce a solid product that is excellent in shape retention and can be kept for a long period of time, and said polyols are readily available and cost is low.
Thus it would have been obvious for one of ordinary skill in the art to optimize the binder to include the same percentages as those instantly claimed because all of the claimed components were known in the art to be useful for forming crush resistant granules for delivering active agents and it was known in the art to optimize the amounts and types of binders in order to afford spherical granules for delivering a chosen active agent and which provide effective binding of that active agent into and within the granule.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN E HIRT/Primary Examiner, Art Unit 1616